          Case 1:21-cv-01366-HBK Document 4 Filed 09/16/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       JOSE ANTONIO ROJAS BARRIGA,                         Case No. 1:21-cv-01366-HBK
12                         Petitioner,                       ORDER TRANSFERRING CASE TO THE
                                                             CENTRAL DISTRICT OF CALIFORNIA
13             v.
                                                             (Doc. No. 1)
14       B. CATES,
15                         Respondent.
16
              Petitioner is proceeding on his petition for writ of habeas corpus filed pursuant to 28
17

18   U.S.C. § 2254. (Doc. No. 1). Petitioner is a prisoner incarcerated in Kern County, which is

19   located within the jurisdiction and venue of this Court. Petitioner challenges his May 6, 2016

20   state sentence and conviction entered by the Superior Court of San Luis Obispo County, which is
21   located within the jurisdiction and venue of the Western Division of the United States District
22
     Court for the Central District of California.1
23
              Under 28 U.S.C. § 2241(d), jurisdiction is proper in the judicial district where the
24
     petitioner was convicted or where the petitioner is incarcerated. Therefore, both the Central
25

26   District of California and the Eastern District of California have concurrent jurisdiction. See 28

27
     1
      The Petitioner also appears to make claims related to conditions of confinement and the Covid-19
28   pandemic, but these claims are not at the root of the habeas petition nor viable via a habeas petition.
        Case 1:21-cv-01366-HBK Document 4 Filed 09/16/21 Page 2 of 2


 1   U.S.C. § 2241(d); Rumsfeld v. Padilla, 542 U.S. 426, 428 (2004). However, “[f]or the
 2   convenience of parties and witnesses, in the interest of justice, a district court may transfer any
 3
     civil action to any other district or division where it might have been brought.” 28 U.S.C. §
 4
     1404(a). Federal courts in California generally hear petitions for writ of habeas corpus in the
 5
     district of conviction. Favor v. California, No. 116-CV-01912-DAD-EPG-HC, 2017 WL
 6

 7   2671006, at *1 (E.D. Cal. June 21, 2017) (citing Laue v. Nelson, 279 F. Supp. 265, 266 (N.D.

 8   Cal. 1968).

 9            Thus, the Court finds in its discretion “and in furtherance of justice” the petition should
10
     be transferred to the Central District of California. 28 U.S.C. §§ 1404(a), 2241(d).
11
              Accordingly,
12

13            1. The Clerk shall transfer this action to the United States District Court for the Central

14            District of California, Western Division; and

15            2. All future filings shall reference the new case number assigned and shall be filed at:

16
                                     United States District Court
17                                   Central District of California
                                     Western Division
18                                   255 East Temple Street
                                     Los Angeles, CA 90012-3332
19

20
     Dated:      September 16, 2021
21                                                       HELENA M. BARCH-KUCHTA
                                                         UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28
                                                         2
